Dismissed and Memorandum Opinion filed May 21, 2009







Dismissed
and Memorandum Opinion filed May 21, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00228-CV
____________
 
ANDREW WHEATON, Appellant
 
V.
 
DISCOVER BANK, Appellee
 
 

 
On Appeal from County Court at Law No. 1 & Probate
Court
Brazoria County, Texas
Trial Court Cause No.  C1037385
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed January 28, 2009.  The notice of appeal was
filed on March 3, 2009.  To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2009) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant has not paid the filing fee in accordance with our
order of April 16, 2009.  See Tex.
R. App. P. 42.3.  Accordingly, the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
 
Panel consists of Justices Seymore, Brown, and
Sullivan.